1
2
3
4
5                                    UNITED STATES DISTRICT COURT
6                                   EASTERN DISTRICT OF CALIFORNIA
7                                             FRESNO DIVISION
8
                                                         )
9    VALERIE ROACH,                                      )   Case No. 1:18-cv-01175-SAB
                                                         )
10            Plaintiff,                                 )   ORDER RE STIPULATION FOR EXTENSION
                                                         )
11            vs.                                        )   OF TIME TO FILE ADMINISTRATIVE
                                                         )   RECORD
12   COMMISSIONER OF SOCIAL SECURITY,                    )
                                                         )   (ECF No. 12)
13            Defendant.                                 )
                                                         )
14                                                       )
                                                         )
15
16            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendant shall file

17   the administrative record in this matter on or before February 11, 2019.

18
19   IT IS SO ORDERED.

20   Dated:      January 26, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                         1
